DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-30 are pending, of which claims 1-7, 9-16 and 18-30 are rejected under 35 U.S.C. 103.

Claims 1, 3, 5-7, 11, 12, 14, 15, 16, 18 and 26-30 are amended.
Claims 8 and 17 are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11-16, 18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. US 2012/0246303 A1 (hereinafter ‘Petersen’) in view of Francis Turner US 2016/0246844 A1 (hereinafter ‘Turner’).

As per claim 1, Petersen disclose, A method, comprising:
Petersen: paragraph 0149: disclose parsing useful information from the text of the data into reporting fields); and 
communicating, from the computing device, the extracted at least a portion of the first data to the data intake and query system (Petersen: paragraph 0118 and Fig. 8: disclose a syslog which is log data intake into log agent and queue a request ‘query’ for the information to the log manager), wherein one or more components of the data intake and query system generate one or more events based on the extracted at least a portion of the first data (Petersen: paragraph 0109: disclose generating an event messages such as an alarm based on the first ‘log’ data).
It is noted, however, Petersen did not specifically detail the aspects of
 obtaining, at a computing device that is remotely located from a data intake and query system, a chunk of data generated by an isolated execution environment manager executing on one or more processing devices of a host computing system, wherein the isolated execution environment manager manages allocation of resources of the host computing device between a plurality of isolated execution environments, the plurality of isolated execution environments configured to share computing resources of the host computing device; 
parsing, at the computing device, the chunk of data to identify first data generated by an isolated execution environment of the plurality of isolated execution environments and second data generated by the isolated execution environment manager as recited in claim 1.

 obtaining (Turner: Fig. 7 Element 702: paragraph 0070: disclose module where a traffic log is received ‘obtained’), at a computing device (Turner: Fig. 7 Element 702: paragraph 0070: disclose network device which is equated to computing device) that is remotely located from a data intake and query system (Turner: paragraph 0070: disclose network device which is equated to remotely located from a log collector system which is equated to data intake and query system), a chunk of data generated by an isolated execution environment manager (Turner: paragraph 0019: disclose cloud-based computing system which are equated to isolated execution environment that has computing resources and paragraph 0024: disclose applicable device for creating a traffic log ‘chunk of data’) executing on one or more processing devices of a host computing system (Turner: paragraph 0029: disclose the network devices generate traffic logs of routed data through a network), wherein the isolated execution environment manager manages allocation of resources of the host computing device between a plurality of isolated execution environments, the plurality of isolated execution environments configured to share computing resources of the host computing device (Turner: paragraph 0021: disclose cloud-based engines with distributed across multiple computing devices and examiner based on applicant’s specification where isolated execution environments are also cloud-based computing); 
parsing, at the computing device, the chunk of data to identify first data generated by an isolated execution environment of the plurality of isolated execution Turner: paragraph 0072: disclose first regular expression used to generate parsed data from a syslog ‘first data’) and second data generated by the isolated execution environment manager (Turner: paragraph 0073: disclose second regular expression extract data indicating IP source addresses ‘second data’ from the parsed data of the traffic log).
Petersen and Turner are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Log Management Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Petersen and Turner because they are both directed to log management systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Petersen with the method described by Turner in order to solve the problem posed.
The motivation for doing so would have been to extracting data from traffic logs using regular expressions (Turner: Abstract).
Therefore, it would have been obvious to combine Turner with Petersen to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, wherein obtaining the chunk of data comprises parsing a file in a data store and identifying the chunk of data within Petersen: paragraph 0133: disclose syslog files and log messages are part of the syslog files).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, wherein obtaining the chunk of data comprises receiving the chunk of data from a hosting computing system (Petersen: paragraph 0133: disclose event log of an IIS web server as message sources, which is considered as data source).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, identifying one or more regex rules associated with the isolated execution environment; and parsing the chunk of data using the one or more regex rules (Petersen: paragraph 0102: disclose parsing is implemented using regular expression ‘regex’).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, identifying one or more regex rules associated with the isolated execution environment manager; and parsing the chunk of data using the one or more regex rules (Petersen: paragraph 0103: disclose parsing is implemented using regular expression ‘regex’).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. 

identifying one or more regex rules associated with the isolated execution environment; and parsing the portion of the first data using the one or more regex rules as recited in claim 6.
On the other hand, Turner achieved the aforementioned limitations by providing mechanisms of
identifying one or more regex rules associated with the isolated execution environment; and parsing the portion of the first data using the one or more regex rules (Turner: paragraph 0072: disclose first regular expression ‘regex’ used to generate parsed data from a syslog ‘first data’).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, wherein said parsing occurs at the host computing system (Petersen: paragraph 0120: disclose parsed from syslog and Netflow data and paragraph 0250: disclose parse the log message of containers from one or more databases, where databases are data source).

Claim 8 is canceled.

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, wherein the isolated execution environment is a software container (Petersen: paragraph 0029: disclose containers of encompassing the host components).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, further comprising discarding the second data (Petersen: paragraph 0131: disclose deleting messages having an expired time-to-live).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, further comprising discarding data other than the at least a portion of the first data (Petersen: paragraph 0131: disclose deleting messages having an expired time-to-live).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, further comprising storing a location of the chunk of data within a file (Petersen: paragraph 0028: disclose location of the received log message).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, wherein the first data includes pre-transformed first data (Petersen: paragraph 0116: disclose the logs are transformed into events, which examiner considers as pre-transformed).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claim 1 above. 

wherein the first data is generated by at least one of the isolated execution environment or an application executing in the isolated execution environment as recited in claim 15.
On the other hand, Turner achieved the aforementioned limitations by providing mechanisms of
wherein the first data is generated by at least one of the isolated execution environment or an application executing in the isolated execution environment (Turner: paragraph 0021: disclose cloud-based engines with distributed across multiple computing devices and examiner based on applicant’s specification where isolated execution environments are also cloud-based computing).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Petersen did not specifically detail the aspects of
wherein the at least a portion of the first data is generated by at least one of the isolated execution environment or an application executing in the isolated execution environment as recited in claim 16.
On the other hand, Turner achieved the aforementioned limitations by providing mechanisms of
wherein the at least a portion of the first data is generated by at least one of the isolated execution environment or an application executing in the isolated execution environment (Turner: paragraph 0021: disclose cloud-based engines with distributed across multiple computing devices and examiner based on applicant’s specification where isolated execution environments are also cloud-based computing).

Claim 17 is cancelled.

As per claim 18, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, wherein the first data is identified as a field value of a field in the chunk of data (Petersen: paragraph 0102: disclose fields of log messages such as IP addresses).

As per claim 20, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, wherein the chunk of data is parsed based on a determined sourcetype of the chunk of data (Petersen: paragraph 0025: disclose plurality of log source and paragraph 0102: disclose log message against a rule base).

As per claim 21, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, further comprising determining one or more characteristics of the isolated execution environment based on location information associated with the chunk of data (Petersen: paragraph 0028: disclose host components in a particular geographic location, which is interpreted as isolated environment that generated log messages).

As per claim 22, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, further comprising determining an identifier of the isolated execution environment based on location information associated with the chunk of data (Petersen: paragraph 0028: disclose host components in a particular geographic location, which is interpreted as isolated environment that generated log messages).

As per claim 23, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, determining an identifier of the isolated execution environment based on location information associated with the chunk of data (Petersen: paragraph 0028: disclose host components in a particular geographic location, which is interpreted as isolated environment that generated log messages); and determining a field-value pair based on the identifier of the isolated execution environment; and associating the field-value pair with the one or more events (Petersen: paragraph 0027: disclose location information is retrieved during processing of log messages).

As per claim 24, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, further comprising combining portions of log data from multiple chunks of data to form combined portions of log data, and communicating the combined portions of log data to the one or more components of the data intake and query system (Petersen: paragraph 0153: disclose multiple log managers are assigned to collecting a certain type of log message and 0171: disclose next batch of log message are collected implies that the previous and next batch are combined by the query statement).

As per claim 25, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Petersen disclose, combining portions of log data from multiple chunks of data to form combined portions of log data; communicating the combined portion of log data to the one or more components of the data intake and query system; and displaying the combined portions of log data as a multi-line event (Petersen: paragraph 0153: disclose multiple log managers are assigned to collecting a certain type of log message and 0171: disclose next batch of log message are collected implies that the previous and next batch are combined by the query statement).

As per claim 26, Petersen disclose, A computing system, comprising: memory; and one or more processing devices coupled to the memory and configured to: obtain a chunk of data associated with an isolated execution environment in a hosted computing environment (Petersen: paragraph 0096: disclose computer network and therefore these limitations are inherent); remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 27, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 28, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 29, Petersen disclose, Non-transitory computer readable media comprising computer-executable instructions (Petersen: paragraph 0006: disclose storage module e.g. memory, hard drive) that, remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 30, most the remaining limitations are similar to claims 5 and 6. Therefore, examiner rejects these limitations under the same rationale as claims 5 and 6.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. US 2012/0246303 A1 (hereinafter ‘Petersen’) in view of Francis Turner US 2016/0246844 A1 (hereinafter ‘Turner’) as applied to claim 1 above, and further in view of Devadas et al. US 2018/0012166 A1 (hereinafter ‘Devadas’).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Petersen nor Turner specifically detail the aspects of

On the other hand, Devadas achieved the aforementioned limitations by providing mechanisms of
wherein the isolated execution environment is a Kubernetes container (Devadas: paragraph 0148: disclose kubernete model and examiner argues that this is an open source platform and believes just using this model does not make this invention novel).
Petersen, Turner and Devadas are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Message Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Petersen, Turner and Devadas because they are both directed to message systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Petersen and Turner with the method described by Devadas in order to solve the problem posed.
The motivation for doing so would have been to use open source platform for automating application deployment.
Therefore, it would have been obvious to combine Devadas and Turner with Petersen to obtain the invention as specified in instant claim 10.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. US 2012/0246303 A1 (hereinafter ‘Petersen’) in view of Francis Turner US 2016/0246844 A1 (hereinafter ‘Turner’) as applied to claim 1 above, and further in view of Bullotta et al. US 2015/0271109 A1 (hereinafter ‘Bullotta’)

As per claim 19, most of the limitations of this claim have been noted in the rejection of claim 1 above.
It is noted, however, neither Petersen nor Turner specifically detail the aspects of
wherein the chunk of data is a JSON object as recited in claim 19.
On the other hand, Bullotta achieved the aforementioned limitations by providing mechanisms of
wherein the chunk of data is a JSON object (Bullotta: paragraph 0031: disclose JSON notation for message).
Petersen, Turner and Bullotta are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Message Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Petersen, Turner and Bullotta because they are both directed to message systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Petersen and Turner with the method described by Bullotta in order to solve the problem posed.
Bullotta: paragraph 0003).
Therefore, it would have been obvious to combine Bullotta and Turner with Petersen to obtain the invention as specified in instant claim 19.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-16 and 18-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 2014/0330832 A1 disclose “Universal Idea Capture and Value Creation Apparatuses, Methods and Systems”
US Pub US 2012/0246303 A1 disclose “	LOG COLLECTION, STRUCTURING AND PROCESSING”
US Pub US 2013/0332424 A1 disclose “CENTRALIZED READ ACCESS LOGGING”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159